Order entered December 21, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01539-CR

                          DEVANTE JEROME FOSTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-31115-R

                                            ORDER
       On July 6, 2016, seven volumes of reporter’s record were filed in this appeal. Volume 4,

however, was from another appeal involving trial court cause number F14-57284. On December

19, 2016, the correct volume 4 was filed in this case. We STRIKE the volume 4 of the

reporter’s record filed on July 6, 2016, bearing the trial court number F14-57284. This case is at

issue and will be set for submission in due course.


                                                      /s/   ADA BROWN
                                                            JUSTICE